Citation Nr: 0609978	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle strain of 
both arms.

2.  Entitlement to service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for ulcer 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right arm strain is not currently diagnosed.  

2.  Left arm strain is not currently diagnosed.

3.  Left ulnar nerve entrapment was not manifest in service 
or within 1 year of service separation and is related to 
service.  

4.  Left thoracic outlet syndrome was not manifest in service 
or within 1 year of service separation and is unrelated to 
service.  




CONCLUSIONS OF LAW

1.  Chronic right arm strain was not incurred or aggravated 
in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Chronic left arm strain was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Left ulnar nerve entrapment was not incurred or 
aggravated in service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  Left thoracic outlet syndrome was not incurred or 
aggravated in service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Organic 
disease of the nervous system may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In this case, the service medical records show that the 
veteran complained of joint ache and difficulty raising his 
arms on one occasion during service, and that this was 
considered to be mild muscle strain.  However, no evidence 
shows that he has arm muscle strain currently.  The veteran 
is not competent to diagnose it, and no physician has.  
Consequently, the record does not support a grant of service 
connection for muscle strain of either the left or the right 
arm.


The veteran asserts that there has been chronicity since 
service, but the medical evidence does not support such a 
conclusion.  Right epicondylitis was diagnosed in 1988, 1990, 
and 1991, but it is not currently shown, and at the time of 
the first evaluation for this in 1988, the veteran had 
reported pain for only a week.  In light of the above, 
service connection for right arm muscle strain is not 
warranted.

Left ulnar neuropathy was confirmed by VA electromyogram in 
September 2001.  On this matter, the preponderance of the 
evidence is against service connection.  Neuropathy is "a 
general term denoting functional disturbances and/or 
pathological changes in the peripheral nervous system."  
Dorland's Illustrated Medical Dictionary (26th ed., 1985), p. 
688.  The ulnar nerve's distribution is ultimately to the 
skin on the front and back of the medial part of the hand, to 
some flexor muscles on the front of the forearm, to many 
short muscles of the hand, to the elbow joint, and to many 
joints of the hand.  Id. at 883.

After the original claim was filed in August 1999, the 
veteran reported that left arm symptoms have continued 
essentially ever since service, and two physicians in 2004 - 
after review of service medical records and post-service 
medical records -- provided opinions that the veteran's 
disability is a continuation of his disability from service.  
The veteran's statements concerning continuity of symptoms 
since service are contradicted by contemporaneous medical 
records, and the two medical opinions are an insufficient 
evidentiary basis upon which to grant service connection.  
Rather, as explained below, the separation examination 
findings and the medical records leading up to the onset, 
discovery, and electromyographic confirmation of the 
veteran's left ulnar neuropathy, between December 1996 and 
September 2001, contradict chronicity.  And the records in 
1996 to early 1997 are probative evidence establishing the 
onset of the left ulnar neuropathy at the time of left knee 
surgery in August 1996.  

The October 1984 private medical record lists an assessment 
of acute (3 months) left elbow tendinitis.  Deference should 
be given to that private physician's diagnosis because the 
contemporaneous history given by the veteran for treatment 
purposes is more reliable than his later recollections, and 
the doctor's assessment is based on that history and upon 
examination of the veteran.


Additionally, ulnar neuropathy symptoms and diagnoses are 
first contemporaneously documented years later, between 
December 1996 and 2001.  When the veteran was seen by Dr. 
Appelbaum in December 1996, he had been referred to Dr. 
Applebaum by Dr. Homan after expressing concern to Dr. Homan 
that he might be having a cardiac problem.  Dr. Applebaum's 
objective was to rule out a cardiac etiology for his arm 
discomfort.  The veteran told Dr. Applebaum that he had had a 
total knee replacement in August 1996 and was left with 
continuous numbness after it, in the ulnar distribution of 
the left arm, and that the numbness had eventually decreased 
to just fingers 3-5.  

After examining the veteran, Dr. Applebaum concluded that his 
pain was probably not cardiogenic.  His impression was the 
first to suspect neurogenic etiology.  Several days later, 
the veteran told a nurse that he continued to have discomfort 
in his left arm since IV insertion during the August 1996 
left knee surgery.  

All of this is more probative than the VA physician's January 
2004 opinion that the veteran's numbness in left fingers 3-5 
has continued since the veteran's service days, and more 
probative than Dr. Valdes' January 2004 statement that he 
finds enough evidence for a nexus between in-service injury 
or disease and current disability (arm pain and loss of use), 
even though they each stated that they had reviewed service 
and post-service medical records.  Dr. Valdes' brief opinion 
does not diagnose the current disability and does not explain 
the basis for this opinion.  Similarly, the VA physician's 
opinion does not contain any explanation.  Neither opinion 
explains the contradiction between the opinion and the 
earlier records, which show that ulnar neuropathy was not 
present before August 1996.  The Board gives more weight to 
the earlier treatment records than to the veteran's later 
recollections, beginning in October 2001, reporting ulnar 
neuropathy symptoms for many years, and the doctor's opinions 
in congruence with those later recollections -- but 
contradicted by earlier medical records and reports.  

Other evidence showing that ulnar neuropathy was not present 
until years after service includes April 1970 and August 1985 
treatment reports.  The veteran had had low back pain in 
April 1970 and, before back surgery, his extremities were 
examined by a physician and he was found to have no gross 
motor or sensory deficits and in fact, there were not any 
pertinent complaints for ulnar neuropathy reported.  
Similarly, another lumbar laminectomy was accomplished in 
1985 and the preoperative physician's neurological 
examination found that there was no focal or neurological 
deficit.  Once again, there were not even pertinent 
complaints for ulnar neuropathy.  

The preponderance of the evidence shows that left ulnar 
neuropathy was not manifest in service or within 1 year of 
separation and that it is unrelated to service.  In light of 
the above, service connection for left ulnar neuropathy is 
not warranted.  

Service connection is not warranted for thoracic outlet 
syndrome either.  The only doctor who has diagnosed this is 
the VA examiner in November 2004.  He considered the 
veteran's claims folder -- including the service medical 
records' notation of one instance of treatment for mild 
muscle strain -- and indicated that it was more likely than 
not that the current thoracic outlet syndrome was unrelated 
to the veteran's military service.  No competent evidence to 
the contrary is of record and it was not manifest to a degree 
of 10 percent within 1 year of separation as shown by the 
medical records discussed above which indicate that the first 
neurogenic problems had their onset in 1996.  

While the veteran asserts that what he has now had its onset 
in service, his opinions as to medical matters are of no 
probative value, as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

VA's duties to notify and assist

VA is required to notify the claimant and his representative, 
if any, of (1) the information and evidence that is necessary 
to substantiate the claim; (2) what evidence the claimant is 
responsible for providing; (3) what evidence VA will attempt 
to obtain; and (4) the need to submit any evidence in her or 
his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); 
See Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

VA has satisfied its duty to notify.  In January 2002 and May 
2003 letters, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the December 
2003 statement of the case.  The January 2002 notice preceded 
the adjudication that is the subject of this appeal.  
Although it was later augmented, the Board finds no prejudice 
to the veteran, as he had ample opportunity to participate in 
substantiating his claim.

Any deficiency in VA's duty to notify the claimant regarding 
effective date or degree of disability is harmless, as 
service connection is being denied.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, a VA examination report, and private 
medical records.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for bilateral arm 
disability, claimed as muscle strain of both arms, is denied.  


REMAND

The RO denied service connection for ulcer disease in June 
2000.  The veteran filed a notice of disagreement with that 
determination, specifically mentioning ulcer, in August 2000.  
During the veteran's hearing in September 2005, he indicated 
that he continued to disagree with the RO's determination in 
that matter and wanted VA to issue a statement of the case.  
A statement of the case has not been issued.  

In accordance with Manlincon v. West, 12 Vet. App. 238 
(1999), the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case on the matter of 
entitlement to service connection for 
ulcer disease.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures, if necessary.  By this 
remand, the Board intimates no opinion as to any outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


